The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figures 2-3 in the reply filed on 12/02/2022 is acknowledged.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light shading metal must be shown and being provide with a numeral or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the elected embodiment of figures 2-3 for the claimed limitation of “wherein the metal oxide layer further comprises a second active layer disposed in a sub-pixel unit of the array substrate;the second metal layer further comprises a first gate electrode arranged in the sub-pixel unit and opposite to the second active layer; an interlayer insulating layer is disposed on the second metal layer, a third metal layer is disposed on the interlayer insulating layer, and the third metal layer comprises a first source electrode and a first drain electrode electrically connected with the second active layer”, as recited in claim 10.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “wherein the first metal layer, the metal oxide layer, and the second metal layer are sequentially stacked and isolated from each other on the substrate”, as recited in claim 1, is unclear as to how the device can operate when the source/drain electrode (the first metal layer) is isolated from the active region (the metal oxide layer).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Al et al. (2020/0279869) in view of Wang (9,570,473).Regarding claim 1, Al et al. teach in figure 1 and related text an array substrate, comprising:
a substrate 100, 
a first metal layer 500,
 an active layer 600/610/620/630, and 
a second metal layer 210
wherein the first metal layer 500, the active layer 600/610/620/630, and the second metal layer 210 are sequentially stacked and isolated from each other on the substrate 100; 
the first metal layer comprises: 
a light shading metal 500, 
a first electrode (part of element 500 and layer 220), and 
an anti-static line (another part of layer 500) arranged in a wiring area of the substrate; 
the active layer comprises: 
a first active layer 600; 
the second metal layer comprises: 
a gate line 210, and 
a second electrode (part of element 210 which is located directly over active region 610); 
wherein the gate line 210 is connected with the anti-static line (another part of layer 500) through a first TFT (since they are all part of the first TFT), and the first electrode (part of element 500), the first active layer 600 and the second electrode 210 constitute the first TFT; 
one of the first electrode 220 and the second electrode forms source and drain electrodes of the first TFT, and another one of the first electrode and the second electrode 210 forms a gate electrode of the first TFT; 
the first active layer 600 is connected with the source and drain electrodes of the first TFT through a conductive structure (the un-numbered square block), and a distance between a surface, facing away from the substrate, of the conductive structure and the substrate 100 is less than or equal to a distance between a surface, facing away from the substrate, of the second metal layer 210 and the substrate; 
the source electrode of the first TFT is electrically connected with the gate line, and the drain electrode of the first TFT is electrically connected with the anti-static line (inherently therein); and 
a first capacitor is formed between the gate electrode of the first TFT and the source electrode of the first TFT (inherently therein), and a second capacitor is formed between the gate electrode of the first TFT and the drain electrode of the first TFT (inherently therein).

Al et al. do not explicitly state that the first active layer comprises metal oxide material and do not teach that the anti-static line is arranged in a peripheral wiring area of the substrate.
Wang teaches in figures 1-2 and related text that an anti-static line is arranged in a peripheral wiring PAD area of the substrate.
Wang and Al et al. are analogous art because they are directed to TFT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Al et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to arrange the anti-static line in a peripheral wiring area of the substrate, as taught by Wang, and the first active layer comprises metal oxide material, in Al et al.’s device, in order to improve the external connection to the device and in order to improve the device characteristics since it is well known in the art that metal oxide material provides superior characteristics, respectively.

Regarding claims 2 and 3, Al et al. teach in figure 1 and related text that the first electrode forms the source and drain electrodes of the first TFT, and the second electrode forms the gate electrode of the first TFT, and
wherein the first active layer comprises:
a channel region opposite to the gate electrode of the first TFT, and a first conductorization region and a second conductorization region arranged on two sides of the channel region, respectively; 
wherein the first conductorization region and the second conductorization region constitute the conductive structure, the first conductorization region is connected with the source electrode of the first TFT, and the second conductorization region is connected with the drain electrode of the first TFT.

Regarding claim 6, Al et al. teach in figure 1 and related text that the gate electrode 210 of the first TFT is partially overlapped with the source electrode of the first TFT to form the first capacitor; and the gate electrode of the first TFT is partially overlapped with the drain electrode of the first TFT to form the second capacitor.

Regarding claim 7, Wang teaches that the anti-static line is located in the peripheral area surrounding the display area of the array substrate.  Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the anti-static line having a ring-shaped line, while the anti-static line is arranged around a display area of the array substrate in order art’s device in order to provide better external access to the device.

Regarding claim 8, Al et al. teach in figure 1 and related text that an orthographic projection, on the substrate, of the gate line 210 and an orthographic projection, on the substrate, of the anti-static line 500 have an overlapped area. Al et al. do not teach a hollow structure is arranged at the overlapped area. It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to arrange a hollow structure is arranged at the overlapped area in order art’s device in order to provide better insulation to the device.

Regarding claim 9, Al et al. teach in figure 1 and related text a gate insulating layer (un-numbered) between the metal oxide layer 600 and the second metal layer 210.  Al et al. do not teach a buffer layer between the first metal layer and the metal oxide layer.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a buffer layer between the first metal layer and the metal oxide layer in order art’s device in order to provide better protection to the gate by using a well-known buffer layer.

Regarding claim 10, Al et al. teach in figure 1 and related text that the metal oxide layer further comprises a second active layer (part of the active layer) disposed in a sub-pixel unit of the array substrate;
the second metal layer further comprises a first gate electrode (part of the gate electrode) arranged in the sub-pixel unit and opposite to the second active layer; 
an interlayer insulating layer 300 is disposed on the second metal layer, 
a third metal layer (top part of 220) is disposed on the interlayer insulating layer 300, and the third metal layer comprises a first source electrode and a first drain electrode electrically connected with the second active layer.

Regarding claim 11, Al et al. teaches in figure 1 and related text that a passivation layer 1000 disposed on the third metal layer.

Regarding claim 12, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have a thickness of the passivation layer ranges from 3000 angstroms to 5000 angstroms in Al et al.’s device in order to provide better protection to the device.

Regarding claims 13 and 14, Al et al. teaches in figure 1 and related text a display panel and display device comprising the array substrate of claim 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
12/9/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800